DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 8, 2021. Claims 1-10 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-10, the closest prior art references, Kim (US 2003/0112404 A1), Nakayoshi et al. (US 2003/0137631 A1), Chiang et al. (US 2005/0243261 A1), Koo (US 2006/0158599 A1), Yoshida et al. (US 2009/0066903 A1), and Kim et al., (US 6,724,458 B2), cited in IDS of December 26, 2019, fail to disclose or make obvious the limitations, “a TFT substrate including a plurality of thin film transistors and a plurality of lines which supply a signal to each of the thin film transistors, a counter substrate including a plurality of color filters and a plurality of protrusions provided on the color filters; and a sealing material bonding the TFT substrate and the counter substrate, wherein the plurality of protrusions includes a first protrusion is in a peripheral region  which surrounds a display region, the plurality of color filters has a first portion which is separated from the color filters in the display region, the first protrusion and the first portion overlap the sealing material in a plan view, and the first portion overlaps the first protrusion, in a sectional view.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica Merlin
March 12, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871